Order entered April 10, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01073-CV
                                      No. 05-18-01381-CV

METHODIST HOSPITALS OF DALLAS D/B/A METHODIST HEALTH SYSTEM AND
        D/B/A METHODIST DALLAS MEDICAL CENTER, Appellant

                                               V.

JESUS NIETO, RICHARDO FELIPE NIETO, JESSE NIETO, AND ORLANDO NIETO,
   EACH INDIVIDUALLY AND AS HEIRS OF THE ESTATE OF MARY JESSIE
                    ALVAREZ, DECEASED, Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-02115

                                           ORDER
       Appellant’s motion to consolidate oral argument, submission, and decision of cause

number 05-18-01381-CV with cause number 05-18-01073-CV is GRANTED. Accordingly, we

CONSOLIDATE appellate cause number 05-18-01381-CV into appellate cause number 05-18-

01073-CV. All other pending motions in cause number 05-18-01381-CV are denied as moot.

       We DIRECT the Clerk of the Court to transfer all documents in cause number 05-18-

01381-CV into cause number 05-18-01073-CV. For administrative purposes, cause number 05-

18-01381-CV is treated as a closed case. The parties, district clerk, and court reporter shall now

use only cause number 05-18-01073-CV.
       We ORDER that oral argument for the consolidated case shall take place on May 1, 2019

at 1:00 p.m. in the Merrill Hartman Courtroom located on the eighth floor, east tower, of the

George L. Allen Sr. Courts building. Argument is limited to twenty minutes to each side and five

minutes to appellant in rejoinder. If there are multiple parties on one side, we expect the parties

to decide how they will apportion the allotted time.

       We DIRECT the Clerk of the Court to remove cause number 05-18-01381-CV from the

June 4, 2019 submission docket.


                                                       /s/   LANA MYERS
                                                             PRESIDING JUSTICE